NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



ROLAND BLAKE HATTON,               )
                                   )
       Appellant,                  )
                                   )
v.                                 )             Case No. 2D17-3475
                                   )
STATE OF FLORIDA,                  )
                                   )
       Appellee.                   )
___________________________________)

Opinion filed April 13, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Chris Helinger, Judge.

Crystal M. Frusciante of Frusciante Law Firm,
P.A., Sunrise, for Appellant.

Attorney General, Tallahassee, for
Appellee.



PER CURIAM.

              Affirmed.




SILBERMAN, CRENSHAW, and ROTHSTEIN-YOUAKIM, JJ., Concur.